Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered January 23, 2007 in a proceeding pursuant to Family Court Act article 10. The order, among other things, directed respondent to *1375comply with the terms and conditions specified in an order of protection.
It is hereby ordered that said appeal is unanimously dismissed without costs as moot (see generally Matter of Abidi v Antohi, 58 AD3d 726, 727 [2009]; Matter of Gonzalez v Gonzalez, 57 AD3d 896, 897 [2008]). Present—Martoche, J.P., Smith, Peradotto, Garni and Green, JJ.